FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                       NOVEMBER 23, 2022
                                                                    STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                              2022 ND 209

In the Interest of A.M.K.


Theresa Smith, FNP,                                Petitioner and Appellee
      v.
A.M.K.,                                         Respondent and Appellant



                              No. 20220316

Appeal from the District Court of Grand Forks County, Northeast Central
Judicial District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Madison E. Gruber, Grand Forks, ND, for petitioner and appellee; submitted
on brief.

Zachary S. Tomczik, Grand Forks, ND, for respondent and appellant;
submitted on brief.
                             Interest of A.M.K.
                               No. 20220316

Per Curiam.

[¶1] A.M.K. appeals from the district court’s orders for in hospital treatment
and for treatment with medication. A.M.K. argues the district court erred by
finding she is mentally ill and a person requiring treatment. She also argues
the court erred by ordering involuntary treatment with prescribed medication.

[¶2] In mental health commitment cases we apply the more probing clearly
erroneous standard of review. In Re Doe, 2019 ND 23, ¶ 4, 921 N.W.2d 403. We
conclude the district court’s findings are not clearly erroneous. We summarily
affirm under N.D.R.App.P. 35.1(a)(2).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                      1